TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00078-CV


Wendy Rogers, Appellant

v.

State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; and
Donald R. Taylor, Receiver of Hill Country Funding, LLC, a Texas Limited Liability
Company and Hill Country Funding, LLC, a Nevada Limited Liability Company,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		Appellant Wendy Rogers has filed a motion to abate this appeal, representing that
the parties have reached a settlement agreement and that, as soon as the district court approves
the agreement, Rogers will file a motion to dismiss the appeal.  Accordingly, we grant the motion,
abate the appeal, and permit proceedings in the trial court to effectuate the parties' agreement.  See
Tex. R. App. P. 42.1(a)(2)(C).  The appeal shall be abated until such time as Rogers files a motion
to reinstate and dismiss the appeal, no later than October 9, 2012.  If the agreement is not finalized
by that date, Rogers shall file a report advising this Court on the status of the proceedings in the
district court.

Before Justices Puryear, Pemberton and Henson
Abated
Filed:   August 10, 2012